The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species IV (Fig.15) and claims 1-10, 12-13, 16, 19-23, 29-35, and 37-40 in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that restriction between Species II-IV is improper, because Species IV (Fig.15) includes figs. 9, 12, and 13 (i.e. species II and III) and that the non-sensor features of fig.4 (except with respect to the IR sensor) is improper. The examiner finds this persuasive and thus the restriction between species II-IV has been adjusted to be identified as a single species (species II) and the features not drawn to the IR sensor is herein withdrawn. 
Thus, the restriction has been modified to be between species I (IR sensor as shown in fig.4), species II (fig.15, which includes figs.9, 12, 13), species III (fig.17, ultrasound sensor), and species IV (fig.18, pizza slice type capacitor) with applicant’s election of Species II (fig.15).
Furthermore, claim 34 is herein withdrawn since it is directed to adjusted non-elected species IV of a pizza-slice-type capacitor. 
The adjusted requirement is deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the ferrite core is disposed between the transmitting coil and the housing” in claims 22 and 37 and “wherein the attractor is disposed in the opening of the ferrite core” in claim 29 must be shown or the feature(s) canceled from the claim(s). For claims 22 and 37, the figures do not illustrate the ferrite core 404 being between the transmitting coil 402 and housing 1010.  Additionally, the side view of fig.4b shows the opening 422 of ferrite core 404, but the attractor 420 is disposed on the ferrite core and not in the opening 422 of the ferrite core 404 as claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 8, 22 and 37 are objected to because of the following informalities:  
Claim 3 recites “during discrete time step”, which should be discrete time steps.
Claim 8 recites “wherein the sensor comprises a concentric element…” This should read “wherein the sensor further comprises…” since the sensor already comprises pizza slice type elements. The concentric element is in addition to that.
Claims 22 and 37 each recite “when a magnitude of difference between the first measurement and the second measurement is higher than a predetermined threshold, detect movement of a wireless power receiver…” It is noted that claims 22 and 37 are directed towards a wireless power transmitter and both claims 22 and 37 do not recite a corrective action taken by the transmitter in response to the magnitude of difference being higher than a threshold. Detecting a movement of a receiver is simply making an observation of the receiver that is not positively claimed and does not add any significance to the transmitter itself. The applicant is encouraged to further amend the claims to recite a corrective action (i.e. stopping the wireless power supply) 
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis (2019/0068004 A1).
Regarding Claim 1,
Louis (figs.1 and 8) teaches a method comprising: 
wirelessly transmitting power to a receiving coil (10) from a transmitting coil (7), wherein the receiving coil (7) is in a wireless power transmission space of the transmitting coil (7, see fig.1); 
measuring an output of a sensor (9) during a first time to generate a first measurement (pars [70, 123, 127]; “the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus Louis teaches measuring the output during a first time T1, because the slope/rate of change of current or voltage (i.e. difference between two current or voltage measurements at different times) is over time and being monitored)); 
measuring the output of the sensor (9) during a second time to generate a second measurement (pars [70, 123, 127];  “the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus Louis teaches measuring the output during a second time T2, because the slope/rate of change of current or voltage (i.e. difference between two current or voltage measurements at different times) is over time and being monitored)), the second time being after the first time (par [127]; the slope (rate of change) of current or voltage is monitored and observed over time, which means voltage or current is measured at T1, again at T2- second time T2  is after the first time T1); and 
when a magnitude of a difference between the first measurement and the second measurement is higher than a predetermined threshold, stopping wirelessly transmitting power to the receiving coil with the transmitting coil (pars [114, 127]; the slope (rate of change) of current or voltage  (i.e. the difference between the current or voltage at T1 and T2) is compared to a threshold and if the difference is greater than the threshold, a corrective action is taken such as stopping transmitting wireless power by disconnecting the power supply from primary coil). Louis’ rate of change includes a magnitude because Louis takes measurements of voltage or current, which includes a magnitude of said measurements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of White, II et al. (2015/0054453 A1).
Regarding Claim 2,
Louis teaches the claimed subject matter in claim 1 and Louis further teaches periodically measuring the output of the sensor at discrete time steps (pars [70, 123, 127]; the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus, Louis teaches periodically measuring the output of the sensor at different/distinct time steps T1 and T2).
Louis does not explicitly disclose the measurements correspond to consecutive time steps.
White, however, teaches that it is known in the art for measurements to correspond to consecutive time steps (par [60]; “having taken at least two power measurements… the PTU 504 may proceed to determine PTU power differences between two consecutive power measurements”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Louis’ measurements to correspond to consecutive time steps, because with a limited number of options for taking measurements- 1) consecutive or; 2) non-consecutive, it would have been obvious to one with ordinary skill in the art to have selected consecutive time steps to fit their intended design and use of the system. See MPEP 2143 (E).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Vardi et al. (2019/0021701 A1).
Regarding Claim 3,
Louis teaches the claimed subject matter in claim 1 and Louis further teaches periodically measuring the output of the sensor at discrete time steps (pars [70, 123, 127]; the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus, Louis teaches periodically measuring the output of the sensor at different/distinct time steps T1 and T2).
Louis does not explicitly disclose the measurements correspond to non-consecutive time steps.
Vardi, however, teaches that it is known in the art for measurements to correspond to non-consecutive time steps (par [15]; measurements may be non-consecutive).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Louis’ measurements to correspond to non-consecutive time steps, because with a limited number of options for taking measurements- 1) consecutive or; 2) non-consecutive, it would have been obvious to one with ordinary skill in the art to have selected non-consecutive time steps to fit their intended design and use of the system. See MPEP 2143 (E).

Claim(s) 4-6, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Sheng (2013/0207480).
Regarding Claim 4,
Louis teaches the claimed subject matter in claim 1 and Louis further teaches wherein the sensor is for detecting motion (it is noted that “for” is intended use) of a wireless power receiver (3) comprising the receiving coil (10, par [127]; Louis teaches observing the rate of change in I or V as the receiver is removed out of the field of the transmitter; thus Louis’ sensor is “for” detecting the motion of a wireless receiver, because it senses as it moves out of the transmitting field).
Louis does not explicitly disclose the sensor comprises a first pizza-slice-type element disposed between the transmitting coil and the wireless power transmission space, wherein the first pizza-slice-type element is disposed along a first axis for detecting motion along the first axis, and a second pizza-slice-type element disposed between the transmitting coil and the wireless power transmission space, wherein the second pizza-slice-type element is disposed along a second axis for detecting motion along the second axis of the wireless power receiver, the second axis being different than the first axis.
Sheng (figs.1-2), however, teaches a sensor (31-38) comprises a first pizza-slice-type element (for e.g. pizza slice type element 33) disposed between the transmitting coil (21) and the wireless power transmission space (see figs.1-2, 33 is between coil 21 and the transmission space above), wherein the first pizza-slice-type element is disposed along a first axis (i.e. x-axis) for detecting motion along (intended use) the first axis of a wireless power receiver comprising the receiving coil (71, pars [23, 24]; “even when there is the power receiving coil 71 at any position, it is possible to detect the position”-thus the pizza slice type element is “for” detecting the motion of the receiver when it is along the first x-axis), and a second pizza-slice-type element (for e.g. pizza slice type element 31) disposed between the transmitting coil (21) and the wireless power transmission space (see figs.1-2, 31 is between coil 21 and the transmission space above), wherein the second pizza-slice-type element is disposed along a second axis (see figs.1-2, second pizza-slice-type element 31 is disposed along a second axis/y-axis) for detecting motion (intended use) along the second axis (y-axis) of the wireless power receiver (pars [23-24]; when the power receiving coil 71 of the receiver moves to the position of coil 31 in the y-axis, its position is detected), the second axis (Y-axis in the vertical direction) being different than the first axis (X-axis in the horizontal direction is different than the Y-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Louis’ sensor of detecting the removal of the receiver (i.e. one type of movement) to that of Sheng’s sensor in order to effectively and more dynamically detect different types of movement of the receiver (i.e. whether it is aligned or misaligned with respect to the center of the transmitter) and its location in different axes.
	Examiner Note: Claim 4 does not recite that the pizza slice type coils are differential coils.
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and e Sheng further teaches determining a position of the wireless power receiver based on outputs from the first and second pizza-slice-type elements (Sheng, pars [23-24]; Sheng teaches based on the outputs/detecting signals from the first and second pizza-slice-type elements 31 and 33 and the rest of the pizza slice type elements 32, 34-38, it is possible to detect the position of the wireless receiver).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein the sensor comprises a third pizza-slice-type element (Sheng, figs.1-2, item 37) disposed between the transmitting coil and the wireless power transmission space (Sheng, figs.1-2, 37 is between transmitter coil 21 and the transmission space above), wherein the third pizza-slice-type element is disposed along the first axis (Sheng, see figs.1-2, third pizza slice element 37 is disposed along the horizontal x-axis/first axis) for detecting motion
along the first axis of the wireless power receiver (Sheng, 71, pars [23, 24]; “even when there is the power receiving coil 71 at any position, it is possible to detect the position”-thus the pizza slice type element is “for” detecting the motion of the receiver when it is along the first x-axis), and a fourth pizza-slice-type element (Sheng, figs.1-2, item 35) disposed between the transmitting coil and the wireless power transmission space (Sheng, figs.1-2, 35 is between transmitter coil 21 and the transmission space above), wherein the fourth pizza-slice-type element is disposed along the second axis (Sheng, see figs.1-2, fourth pizza slice element 35 is disposed along the vertical y-axis/second axis) for detecting motion along the second axis of the wireless power receiver (Sheng, 71, pars [23, 24]; “even when there is the power receiving coil 71 at any position, it is possible to detect the position”-thus the pizza slice type element is “for” detecting the motion of the receiver when it is along the second y-axis).
Sheng states that the first, second, third, and fourth pizza slice type element have sizes (par [51]).
The combination does not explicitly disclose the third and fourth pizza-slice type elements being larger than the first and second pizza slice type elements, respectively; however, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the size of the third and fourth pizza slice type elements to be larger than the first and second pizza slice type elements, respectively, since such a modification would have involved a mere changed in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches wherein the sensor comprises a concentric element (Sheng, fig.3, item 39) disposed between the transmitting coil and the wireless power transmission space (Sheng, see fig. 3 39 is disposed between the transmitting coil 21 and the wireless power transmission space above), wherein the concentric element is disposed in a plane that comprises the first and second axes for detecting motion of the wireless power receiver along a third axis (Sheng, see fig.3, pars [35-37]; the concentric element 39 is disposed in a plane that comprises the x and y-axes where pizza slice type coils are located for detecting receiver 71 along a third axis/z-axis), the third axis being orthogonal to the first and second axes (Sheng, fig.3, third axis/z-axis is orthogonal to the x and y-axes).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches determining a location of the wireless power receiver or (only one is required to be read into the claim and not both) a velocity of movement of the wireless power receiver based on
outputs from the first, second, third, and fourth pizza-slice-type element and based on the
concentric element (Sheng, pars [23, 24, 35-37]; based on the outputs of the first, second, third, and fourth pizza slice type elements 31, 33, 35, 37 and concentric element 39, the position and thus the location of receiver 71 is determined).
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein the second axis is orthogonal to the first axis (Sheng, figs.1-2, the vertical second axis/y-axis pointing towards pizza slice element 31 is orthogonal to the horizontal first axis/x-axis pointing towards pizza slice element 33).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Sheng (2013/0207480) in further view of Kurs et al. (2016/0013661 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 6. The combination does not explicitly disclose determining a size of the wireless power receiver based on output from the sensor.
Kurs, however, determining a size of the wireless power receiver based on output from the sensor (fig.1, pars [40, 145]).
Thus, the combination that based on the outputs of the first, second, third, and fourth pizza slice elements (i.e. the sensor), a size of the wireless receiver is determined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kurs in order to identify the size of the receiver and accordingly adjust the power transmitted to the receiver based on the receiver size.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Sheng (2013/0207480) in further view of Khromova et al. (2022/0069637 A1).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9. The combination does not explicitly disclose using a neural network for determining the location of the receiver.
Khromova, however, teaches using a neural network for determining the location of the receiver (pars [36, 79] and claim 13).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s determination of the location of the receiver to that of Khromova’s neural network, because neural networks are one of many well-known machine learning models and said neural network is designed to advantageously learn and improve its results and measurements continuously. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Kanakasabai et al. (2021/0138917 A1).
Regarding Claim 13,
Louis teaches the claimed subject matter in claim 1. 
Louis does not explicitly disclose wherein the sensor is implemented in a flex PCB. 
Kanakasabai, however, teaches it is known for a sensor (808) to be implanted in a flex PCB (par [75]; The detection coils 808 may also be printed on flexible or regular printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the sensor in Louis in a flex PCB as taught by Kanakasabai. The motivation would have been to implement the sensor on using well known and well desired flex printed circuit board techniques which are advantageous for their high density and high temperature applications and one of ordinary skill in the art would have obviously selected flex PCB based on the intended design of the system.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Gong et al. (2012/0242352 A1).
Regarding Claim 16,
Louis teaches the claimed subject matter in claim 1.
Louis does not explicitly disclose wherein the sensor comprises a differential coil, and
wherein measuring the output of the sensor comprises measuring a voltage across the
differential coil.
Gong (figs.1-2), however, teaches a sensor comprises a differential coil (items 16, 18, abstract, pars [19-20]; coils 16 and 18 are differential coils) wherein measuring the output of the sensor comprises measuring a voltage across the differential coil (pars [19-20]; measuring the voltage differential across the differential coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Gong. The motivation would been the simple substitution of one known sensor for another known sensor to achieve predictable results. MPEP 2143 (B).

Claim(s) 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Jiang et al. (10,651,670 B1).
Regarding Claim 19,
Louis teaches the claimed subject matter in claim 1 and Louis further teaches wherein wirelessly transmitting power to the receiving coil (10) from the transmitting coil (7).
Louis does not explicitly disclose wirelessly transmitting power through a surface having a thickness between 10mm and 25mm.
Jiang (figs.3 and 4), however, teaches wirelessly transmitting power through a surface (item 68C) having a thickness (see fig. 4, Col.9, lines 63 to Col.10, line 7; see thickness of 68C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Louis to that of Jiang in order to place/rest the receiver on a surface of a transmitter housing, which is well within the level of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the thickness of the surface between 10mm and 25mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 21,
The combination teaches the claimed subject matter in claim 19 and the combination further teaches wherein the surface is opaque (Jiang, fig.3-4, Col.9, lines 63 to Col.10, line 7).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Jiang et al. (10,651,670 B1) in further view of Yang et al. (2016/0134127 A1).
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 19 and Jiang further suggests that the surface may be transparent if opaque is not desired (Col.10, lines 2-7). The combination does not explicitly disclose wherein the surface is a transparent surface.
Yang (figs.1-2), however, teaches the surface (top surface of 16) is transparent to allow the transmitter coil 14 to wirelessly transmit power outside of housing (par [28]).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of the combination to have a transparent surface as taught by Yang for aesthetic value to allow the viewing of the transmitter coil noting that this is an obvious design choice and well within the level of ordinary skill in the art.  

Claim(s) 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Cai (2021/0234411 A1).
Regarding Claim 22,
Louis (figs.1 and 8) teaches a wireless power transmitter comprising:
a transmitting coil (7) configured to wirelessly transmit power towards a wireless power
transmission space (see fig.1, transmitting coil 7 is structurally “configured to” transmit power wirelessly towards a transmission space between the transmitter coil 7 and receiver coil 10);
a sensor (9); and
a controller (see fig.1 and related paragraphs) configured to:
measure an output of the sensor (9) during a first time to generate a first measurement (pars [70, 123, 127]; “the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus Louis teaches measuring the output during a first time T1, because the slope/rate of change of current or voltage (i.e. difference between two current or voltage measurements at different times) is over time and being monitored)),
measure the output of the sensor (9) during a second time to generate a second
measurement (pars [70, 123, 127];  “the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus Louis teaches measuring the output during a second time T2, because the slope/rate of change of current or voltage (i.e. difference between two current or voltage measurements at different times) is over time and being monitored)), the second time being after the first time (par [127]; the slope (rate of change) of current or voltage is monitored and observed over time, which means voltage or current is measured at T1, again at T2- second time T2  is after the first time T1), and
when a magnitude of a difference between the first measurement and the second
measurement is higher than a predetermined threshold, detect movement of a wireless power
receiver in the wireless power transmission space (par [127]; As the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter. The slope (rate of change) of current or voltage (i.e. the difference between the current or voltage at T1 and T2) is compared to a threshold and if the difference is greater than the threshold, a corrective action is taken. Thus, Louis’ detection of a high rate of change is because the receiver was removed from the area and thus it does “detect movement”. The measurements of voltage or current includes the magnitude of these measurements. Note: detect movement of a wireless power receiver is an observation of difference in measurement being higher than a threshold, and not a distinct action in itself. Louis teaches the difference in measurement being higher than a threshold and thus teaches “detect movement of a wireless power receiver”).
	Louis does not explicitly disclose a ferrite core, a housing disposed between the transmitting coil and the wireless power transmission space, wherein the ferrite core is disposed between the transmitting coil and the housing.
	Cai (fig.1), however, teaches a ferrite core (104), a housing (106) disposed between the transmitting coil (102) and the wireless power transmission space (see fig.1, the top surface of housing 106 is disposed between the transmitting coil 102 and the transmission space), wherein the ferrite core (104) is disposed between the transmitting coil (102) and the housing (see fig.1, core 104 is disposed between the transmitting coil 102 and bottom surface of housing 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Louis to that of Cai. The motivation would have been to help define the magnetic flux path and improve magnetic coupling by using a ferrite core and to protect the transmitter coil and associated circuitry from the external environment by using a housing. The exact arrangements of the ferrite core with respect to the housing and the transmitter coil In Louis are obvious and well-within the level of ordinary skill in the art as taught by Cai.
Regarding Claim 23,
The combination teaches the claimed subject matter in clam 22 and the combination further teaches wherein the controller is further configured to cause the wireless power transmitter to stop wirelessly transmitting power towards the wireless power transmission space in response to detecting the movement of the wireless power receiver in the wireless power transmission space (Louis, pars [114, 127]; Louis teaches the slope (rate of change) of current or voltage is compared to a threshold and if the difference is greater than the threshold, a corrective action is taken such as stopping transmitting wireless power by disconnecting the power supply from primary coil. This corrective action is taken in response to observing a high rate of change in I or V as the receiver is removed out of the field of the transmitter/ in response to detecting the movement of the wireless receiver).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Cai (2021/0234411 A1) in further view of Ichikawa (2015/0091511 A1).
Regarding Claim 29,
The combination teaches the claimed subject matter in claim 22 and the combination further teaches wherein the transmitting coil is disposed in a plane, wherein a centerline orthogonal to the plane crosses a center of the transmitting coil (Louis, fig.1 and Cai, fig.1). 
The combination does not explicitly disclose an attractor, wherein the ferrite core comprises an opening, and wherein the attractor is disposed in the opening of the ferrite core.
Ichikawa (fig.127), however, teaches an attractor (282), wherein the transmitting coil (281) is disposed in a plane (see fig.127), wherein a centerline orthogonal to the plane crosses a center of the transmitting coil (281, see fig.127), wherein the ferrite core (280) comprises an opening (par [546]; opening within ferrite core 280 where the attractor 282 is disposed), and wherein the attractor is disposed in the opening of the ferrite core (see fig. 127, par [546], attractor 282 is disposed in the opening of ferrite core 280. Note: par [72] of applicant’s spec says that the attractor and ferrite core are a single piece. This is the same as what is taught by Ichikawa).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Ichikawa in order to arrange the ferrite core in a well-known and well-desired arrangement in the art that forms a magnetic path between the transmitter and receiver.  

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Cai (2021/0234411 A1) in further view of Stingu et al. (2019/0109498 A1).
Regarding Claim 30,
The combination teaches the claimed subject matter in claim 22. 
The combination does not explicitly disclose further comprising a printed circuit board (PCB) disposed between the transmitting coil and the housing, wherein the sensor comprises a sensing element disposed between the transmitting coil and the housing, and wherein the PCB comrpises the sensing element. 
Stingu (fig.1), however, teaches a printed circuit board (PCB) (par [50]; sensing array 110 implemented in a pcb) disposed between the transmitting coil (108) and the housing (top surface of housing 102), wherein the sensor (110) comprises a sensing element (112) disposed between the transmitting coil and the housing (see fig.1, sensor 112 disposed between the transmitting coil 108 and the top surface of housing 102), and wherein the PCB comprises the sensing element (110, par [50]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Stingu’s PCB comprising the sensing element and its arrangement between the transmitting coil and the housing. The motivation would have been to mechanically support and electrically connect the sensing element using conductive pathways in a manner well-known and well-desired in the art. Furthermore, using PCBs makes it easier to put together different part of a circuit and route traces where they need to go and thus making products much smaller and portable. It is further noted that the exact placement of the PCB in the combination is obvious-there are a limited number of places and they are all obvious (including the arrangement of the PCB between the transmitting coil and the housing). See MPEP 2143 (E).

 Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Cai (2021/0234411 A1) in further view of Stingu et al. (2019/0109498 A1) in further view of Gong et al. (2012/0242352 A1).
Regarding Claim 31,
The combination teaches the claimed subject matter in claim 30. The combination does not explicitly disclose wherein the sensing element comprises concentric differential coils.
Gong (figs.1-2), however, teaches the sensing element comprises concentric differential coils (items 16, 18, abstract, pars [19-20]; coils 16 and 18 are concentric differential coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Gong. The motivation would been the simple substitution of one known sensor for another known sensor to achieve predictable results. MPEP 2143 (B).
Regarding Claim 32,
The combination teaches the claimed subject matter in claim 31 and the combination further teaches wherein the transmitting coil is disposed in a plane (see for e.g. Gong, figs.1 or 2, transmitter coil 14 is disposed in a plane), and wherein a centerline orthogonal to the plane crosses a center of the transmitting coil and a center of the concentric differential coils (see for e.g. Gong, figs.1 or 2, a centerline orthogonal to the plane of transmitter coil crosses through a center of transmitter coil 14 and the and a center of concentric differential coils 16, 18).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Cai (2021/0234411 A1) in further view of Stingu et al. (2019/0109498 A1) in further view of Gong et al. (2012/0242352 A1) in further view of Sheng (2013/0207480).
Regarding Claim 33,
The combination teaches the claimed subject matter in claim 30 and Gong further teaches wherein the sensing element comrpises a concentric type differential coil (Gong, figs.1-2, abstract, pars [19-20]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Gong. The motivation would been the simple substitution of known sensor for another known sensor to achieve predictable results. MPEP 2143 (B).
The combination does not explicitly disclose the type of coil is pizza-slice- type.
Sheng (figs.1-2), however, teaches it is known in the art to have a pizza-slice- type coil (items 31-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentric type of coil to that of a pizza slice type since it has been held that the configuration of the claimed pizza slice type shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Cai (2021/0234411 A1) in further view of Stingu et al. (2019/0109498 A1) in further view of Kanakasabai et al. (2021/0138917 A1).
Regarding Claim 35,
The combination teaches the claimed subject matter in claim 30. The combination does not explicitly disclose the PCB is a flex PCB. 
Kanakasabai, however, teaches it is known for the PCB to be a flex PCB (par [75]; The detection coils 808 may also be printed on flexible or regular printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PCB in the combination to that of Kanakasabai’s flexible printed circuit board. The motivation would have been because flex printed circuit boards are advantageous for high density and high temperature applications and one of ordinary skill in the art would have obviously selected the type of PCB- in this case a flex PCB- based on the intended design of the system.
Claim(s) 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Gong et al. (2012/0242352 A1) in further view of Cai (2021/0234411 A1) in further view of Kanakasabai et al. (2021/0138917 A1).
 Regarding Claim 37,
Louis (figs.1 and 8) teaches a wireless power transmitter comprising:
a transmitting coil (7) configured to wirelessly transmit power towards a wireless power
transmission space (see fig.1, transmitting coil 7 is structurally “configured to” transmit power wirelessly towards a transmission space between the transmitter coil 7 and receiver coil 10);
a sensor (9); and
a controller (see fig.1 and related paragraphs) configured to:
measure an output of the sensor (9) during a first time to generate a first measurement (pars [70, 123, 127]; “the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus Louis teaches measuring the output during a first time T1, because the slope/rate of change of current or voltage (i.e. difference between two current or voltage measurements at different times) is over time and being monitored)),
measure the output of the sensor (9) during a second time to generate a second
measurement (pars [70, 123, 127];  “the output may be a slope of a current or voltage over time” and “as the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter”; thus Louis teaches measuring the output during a second time T2, because the slope/rate of change of current or voltage (i.e. difference between two current or voltage measurements at different times) is over time and being monitored)), the second time being after the first time (par [127]; the slope (rate of change) of current or voltage is monitored and observed over time, which means voltage or current is measured at T1, again at T2- second time T2  is after the first time T1), and
when a magnitude of a difference between the first measurement and the second
measurement is higher than a predetermined threshold, detect movement of a wireless power
receiver in the wireless power transmission space (par [127]; As the receiver 3 is removed out of the field of the transmitter, a reduced power consumption may be observed in the rate of change of current or voltage from the transmitter. The slope (rate of change) of current or voltage (i.e. the difference between the current or voltage at T1 and T2) is compared to a threshold and if the difference is greater than the threshold, a corrective action is taken. Thus, Louis’ detection of a high rate of change is because the receiver was removed from the area and thus it does “detect movement”. The measurements of voltage or current includes the magnitude of these measurements. Note: detect movement of a wireless power receiver is an observation of difference in measurement being higher than a threshold, and not a distinct action in itself. Louis teaches the difference in measurement being higher than a threshold and thus teaches “detect movement of a wireless power receiver”).
	Louis does not explicitly disclose the sensor is a first differential coil, a printed circuit board (PCB) comprising the first differential coil.
	Gong (figs.1-2), however, teaches it is known in the art for the sensor to be a first differential coil (items 16, 18, abstract, pars [19-20]) and that a printed circuit board comprises the first differential coil (par [23]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis’ sensor to be that of Gong’s first differential coil. The motivation would have been the simple substitution of one known sensor for another known sensor to achieve predictable results. See MPEP 2143 (B). The PCB provides mechanical support to electrically connect the sensor/first differential coil to different components.
	The combination does not explicitly disclose a ferrite core, a housing disposed between the transmitting coil and the wireless power transmission space, wherein the ferrite core is disposed between the transmitting coil and the housing, and the placement of the PCB, which comprises the first differential coil as taught by Gong, is disposed between the transmitting coil and the housing.
	Cai (fig.1), however, teaches a ferrite core (104), a housing (106) disposed between the transmitting coil (102) and the wireless power transmission space (see fig.1, the top surface of housing 106 is disposed between the transmitting coil 102 and the transmission space), wherein the ferrite core (104) is disposed between the transmitting coil (102) and the housing (see fig.1, core 104 is disposed between the transmitting coil 102 and bottom surface of housing 106). Cai further teaches the sensor coil (122), which is implemented in the PCB in the combination of references, is disposed between the transmitting coil (102) and the housing (fig.1, top surface of housing 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Louis to that of Cai. The motivation would have been to help define the magnetic flux path and improve magnetic coupling by using a ferrite core and to protect the transmitter coil and associated circuitry from the external environment by using a housing. The exact placements/arrangements of the ferrite core with respect to the housing and the transmitter coil and the PCB disposed between the transmitting coil and the housing are obvious and well-within the level of ordinary skill in the art since there are a limited number of places for where these elements would be placed in modified Louis’ system. See MPEP 2143 (E).
	The combination does not explicitly disclose the printed circuit board is a flex printed circuit board (PCB).
Kanakasabai, however, teaches it is known in the art for PCBs to be regular printed circuit boards or a flex PCB (par [75]; The detection coils 808 may also be printed on flexible or regular printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PCB in the combination to that of Kanakasabai’s flexible printed circuit board. The motivation would have been because flex printed circuit boards are advantageous for high density and high temperature applications and one of ordinary skill in the art would have obviously selected the type of PCB- in this case a flex PCB- based on the intended design of the system.
Regarding Claim 38,
The combination teaches the claimed subject matter in claim 37 and Gong further teaches wherein the first differential coil is a concentric differential coil (Gong, figs.1-2, items 16, 18, abstract, pars [19-20]; coils 16 and 18 are concentric differential coils)
Claim(s) 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (2019/0068004 A1) in view of Gong et al. (2012/0242352 A1) in further view of Cai (2021/0234411 A1) in further view of Kanakasabai et al. (2021/0138917 A1) in further view of Sheng (2013/0207480).
 Regarding Claim 39,
The combination teaches the claimed subject matter in claim 37 and Gong further teaches wherein the first differential is a concentric type differential coil (Gong, figs.1-2, abstract, pars [19-20]).
The combination does not explicitly disclose the type of coil is pizza-slice- type.
Sheng (figs.1-2), however, teaches it is known in the art to have a pizza-slice- type coil (items 31-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentric type of coil to that of a pizza slice type since it has been held that the configuration of the claimed pizza slice type shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 40,
The combination teaches the claimed subject matter in claim 39 and the combination further teaches wherein the first differential coil comprises first and second coils coupled to each other with a trace having an arc shape (Gong, figs.1-2, pars [19-20, 23]; Gong’s first and second differential coils 16, 18 are on a PCB and are illustrated in fig.1 to be coupled to each other via resistors 21. Since the concentric differential coils 16, 18 are on a PCB, they obviously have traces and traces are obviously straight and curved; a curved trace would be an arc shape and thus is obviously met by Gong).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836